DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 is being considered by the examiner.

Response to Amendment / Arguments
The response, filed 06/03/2022, has been entered. Claims 1-14, 20-21, and 29 are cancelled. Claims 15-19 and 22-28 are pending. The previous 112b rejections of claims 15, 19, and 21 are withdrawn due to amendment or claim cancellation. Applicant’s arguments regarding claims 15-19 and 22-28 have been fully considered and are persuasive. Specifically, the combination of Straeussnigg, Wang, Grosjean, and Garcia fails to teach “the reference voltage generator is configured to set a value of the reference voltage as a function of the control signal, the digital circuit is configured to control the reference voltage generator by the control signal such that the reference voltage generator consecutively generates at least two different values of the reference voltage which have the same sign and different amounts, and the digital circuit to configured to generate a parameter and/or correction data depending on the at least two values of the digital signal and the values of the reference voltage”, in the context of the remaining claim limitations.

Allowable Subject Matter
Claims 15-19 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15: The prior art, alone or in combination, fails to anticipate or render obvious a sensor arrangement comprising: a pressure sensor realized as a capacitive pressure sensor; and a capacitance-to-digital converter implemented as a delta-sigma analog-to-digital converter, wherein the reference voltage generator is configured to set a value of the reference voltage as a function of the control signal, wherein, in a test phase, the digital circuit is configured to control the reference voltage generator by the control signal such that the reference voltage generator consecutively generates at least two different values of the reference voltage which have the same sign and different amounts, wherein, in the test phase, the capacitance-to-digital converter is configured to generate at least two values of a digital signal depending on a capacitance value of the pressure sensor, and wherein, in the test phase, the digital circuit to configured to generate a parameter and/or correction data depending on the at least two values of the digital signal and the values of the reference voltage, in conjunction with the remaining claim limitations.
Regarding claims 16-19 and 22-25: These claims are allowable due to at least their dependency on claim 15.
Regarding claim 26: The prior art, alone or in combination, fails to anticipate or render obvious a method for operating a sensor arrangement, wherein the sensor arrangement comprises a pressure sensor, the method comprising: providing, at the output of the reference voltage generator, a reference voltage having a value as a function of the control signal; consecutively providing, by the capacitance-to-digital converter, in a test phase, at least two different values of the reference voltage which have the same sign and different amounts to the pressure sensor; generating, by the capacitance-to-digital converter, in the test phase, at least two values of a digital signal depending on a capacitance value of the pressure sensor; and generating by the digital circuit, in the test phase, a parameter and/or correction data depending on the at least two values of the digital signal and the values of the reference voltage, and wherein the capacitance-to-digital converter is a delta-sigma analog-to-digital converter, in conjunction with the remaining claim limitations.
Regarding claims 27-28: These claims are allowable due to at least their dependency on claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856